Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s arguments filed on 01/04/2022.
Status of claims
Claims 1-27 are pending. Claims 1-2, 4-5, 7-12, 14-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 03/01/2022 by the applicant Mr. Nick Carr (Reg. 57,594). 

1.	(Currently Amended) An apparatus for networking, comprising:
processing circuitry configured to:
access an encrypted packet having an encrypted portion,
determine at least one flow control segment of the encrypted portion based at least in part on a communication protocol of the encrypted packet, the at least one flow control segment comprising a predetermined number of bits of the encrypted portion,
decrypt the at least one flow control segment to generate a partially-decrypted packet comprising a decrypted at least one flow control segment and 
access process information in the decrypted at least one flow control segment based at least in part on the communication protocol, and
process the partially-decrypted packet according to the process information.

2.	(Original) The apparatus of claim 1, the encrypted packet encrypted according to an Internet Protocol Security (IPSec) protocol.

3.	(Cancelled) 

4.	(Original) The apparatus of claim 1, the at least one flow control segment comprising a header.

5.	(Original) The apparatus of claim 1, the at least one flow control segment comprising an inner header.

6.	(Cancelled) 

7.	(Original) The apparatus of claim 1, the processing information comprising differentiated services code point (DSCP) information.

8.	(Previously presented) The apparatus of claim 1, the circuitry to classify the partially-decrypted packet based on the processing information.

9.	(Previously presented) The apparatus of claim 1, the circuitry to determine whether the partially-decrypted packet is a non-conforming packet based on one or more conformity criteria and the processing information.



11.	(Currently Amended) A method, comprising:
accessing an encrypted packet having an encrypted portion,
determining at least one flow control segment of the encrypted portion based at least in part on a communication protocol of the encrypted packet, the at least one flow control segment comprising a predetermined number of bits of the encrypted portion,
decrypting the at least one flow control segment to generate a partially-decrypted packet comprising a decrypted at least one flow control segment and an encrypted remainder portion, the remainder portion comprising a portion of the encrypted packet that does not include the decrypted at least one flow control segment,
accessing process information in the decrypted at least one flow control segment based at least in part on the communication protocol, and
processing the partially-decrypted packet according to the process information.

12.	(Original) The method of claim 11, the encrypted packet encrypted according to an Internet Protocol Security (IPSec) protocol.

13.	(Cancelled) 

14.	(Original) The method of claim 11, the at least one flow control segment comprising a header.

15.	(Original) The method of claim 11, the at least one flow control segment comprising an inner header.

16.	(Original) The method of claim 11, the at least one flow control segment comprising a specified length of the encrypted portion.



18.	(Original) The method of claim 11, the processing comprising classifying the partially-decrypted packet based on the processing information.

19.	(Original) The method of claim 11, the processing comprising determining whether the partially-decrypted packet is a non-conforming packet based on the processing information.

20.	(Original) The method of claim 11, the processing comprising determining a priority of the partially-decrypted packet based on the processing information.

21.	(Currently Amended) A non-transitory computer-readable storage medium that stores computer-executable instructions for execution by processing circuitry circuitry 
access an encrypted packet having an encrypted portion;
determine at least one flow control segment of the encrypted portion based at least in part on a communication protocol of the encrypted packet, the at least one flow control segment comprising a predetermined number of bits of the encrypted portion;
decrypt the at least one flow control segment to generate a partially-decrypted packet comprising a decrypted at least one flow control segment and an encrypted remainder portion, the remainder portion comprising a portion of the encrypted packet that does not include the decrypted at least one flow control segment;
access process information in the decrypted at least one flow control segment based at least in part on the communication protocol; and 
process the partially-decrypted packet according to the process information.

22.	(Original) The computer-readable storage medium of claim 21, the encrypted packet encrypted according to an Internet Protocol Security (IPSec) protocol.

23.	(Original) The computer-readable storage medium of claim 21, the at least one flow control segment comprising a header.

24.	(Currently Amended) The computer-readable storage medium of claim 21, the computer-executable instructions, when executed, to cause the circuitry 

25.	(Currently Amended) The computer-readable storage medium of claim 21, the computer-executable instructions, when executed, to cause the circuitry 

26.	(Previously presented)	The apparatus of claim 1, the circuitry to:
decrypt a first portion of the encrypted remainder portion to generate another decrypted flow control segment and another encrypted remainder portion, the another encrypted remainder portion to comprise another portion of the encrypted packet that does not include: (i) the decrypted at least one flow control segment, and (ii) the decrypted another flow control segment.

27.	(Previously presented)	The apparatus of claim 26, the circuitry to:
	access process information in the another decrypted flow control segment based at least in part on the communication protocol; 
process the packet according to the process information in the another decrypted flow control segment; and
decrypt the another encrypted remainder portion.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491